Citation Nr: 0633228	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-32 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for malaria with a 
secondary gallbladder condition.

3.  Entitlement to an initial rating in excess of 20 percent 
for impingement syndrome left shoulder (minor).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971, including a tour of duty to Vietnam from September 1970 
to August 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
in October 2005, the Board denied the issues of entitlement 
to service connection for residuals of a neck injury and 
malaria with a secondary gallbladder condition, and remanded 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) for further evidentiary 
development.  Thereafter, the veteran appealed the Board's 
October 2005 decision to the United States Court of Appeals 
for Veterans Claims (Court), which, pursuant to a Joint 
Motion for Partial Remand filed in July 2006, vacated the 
Board's decision to the extent it denied the claims for 
service connection for residuals of a neck injury and malaria 
with a secondary gallbladder condition.  For the reasons 
stated more fully below, the Board has concluded that further 
development is now necessary in this matter in an effort to 
further substantiate the veteran's claims.

The Board further notes that while this case was before the 
Court, in March 2006, the veteran's representative filed a 
timely notice of disagreement with the April 2005 rating 
action's assignment of an initial rating of 20 percent for 
impingement syndrome of the left shoulder (minor) and denial 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  Therefore, as the veteran was never furnished 
with an appropriate statement of the case as to these issues, 
the Board finds that these issues must also be remanded to 
the regional office (RO) for the appropriate issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The appeal is REMANDED to RO via the Appeals Management 
Center (AMC), in Washington, DC.  Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required.


REMAND

In examining the Joint Motion for Partial Remand, the Board 
notes that the parties to the Joint Motion concluded that the 
Board's October 2005 decision was deficient in two respects.  
First, to the extent that the veteran was a combat medic 
and/or claimed that he had injured his neck in Vietnam in the 
process of rushing into a bunker after an ammunition dump 
exploded nearby, it was determined that the Board had not 
sufficiently addressed the possible applicability of 
38 U.S.C.A. § 1154(b) (West 2002) to his claims for service 
connection for residuals of a neck injury and malaria with a 
secondary gallbladder condition.  In addition, the parties 
determined that the Board failed to adequately address 
whether it found the testimony and statements of the veteran 
and his spouse to be credible regarding the allegations of 
malaria and a neck injury during service.  The Board has 
carefully considered the above-noted findings, and has 
concluded that recent case precedent requires the remand of 
these issues for further evidentiary development.

More specifically, the Board finds that the case of 
Washington v. Nicholson, 19 Vet. App. 362, 372 (2005), held 
that where the Board concluded that there was insufficient 
evidence of in-service incurrence to at least put the 
evidence in equipoise, the Board was required to remand the 
claims to obtain and develop any evidence, including buddy 
statements, from alternative sources that may corroborate the 
veteran's statements and testimony and assist him in 
substantiating his claims.  Accordingly, in order to satisfy 
the concerns raised in the Joint Motion, the Board finds that 
it is required to remand this case for further evidentiary 
development pursuant to Washington.

Following that development, the RO should then readjudicate 
the claims under all of the potentially applicable law and 
regulations, including 38 U.S.C.A. § 1154(b) (West 2002).  

The Board also notes that the existence of a relevant notice 
of disagreement requires that the veteran be furnished with a 
statement of the case as to the RO's initial assignment of a 
20 percent rating for impingement syndrome of the left 
shoulder (minor) and denial of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  Thus, the Board finds that it 
is necessary to remand these issues for the issuance of an 
appropriate statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide any buddy 
statements or other alternative 
evidence that may corroborate the 
veteran's statements and testimony that 
he contracted malaria during service or 
within one year of separation from 
service and/or injured his neck in 
Vietnam in the process of rushing into 
a bunker after an ammunition dump 
exploded nearby.  

2.  After pursuing any additional 
development deemed appropriate, the 
claims for service connection for 
residuals of a neck injury and malaria 
with a secondary gallbladder condition 
should be readjudicated under all of the 
potentially applicable law and 
regulations, including 38 U.S.C.A. 
§ 1154(b) (West 2002).  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

3.  The veteran should also be provided 
with a statement of the case addressing 
the issues of entitlement to an initial 
rating in excess of 20 percent for 
impingement syndrome of the left shoulder 
(minor) and denial of entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disability. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


